DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122 in FIG. 1B and 238C in FIG. 3A. Additionally, paragraph [0080] of the instant applications Specification refers to reference character “238”, however, FIG. 3A does not include reference character “238”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 11, 14, 18-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (JP S54-110189) (Tsuzuki) in view of Aoki et al. (US 2016/0038877) and Hayashi (US 2015/0377109).
The examiner has provided a machine translation of JP S54-110189 with the Office Action mailed 06/07/2022. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1-2 and 14, Tsuzuki teaches a ceramic honeycomb structure (p. 2) (corresponding to a honeycomb body). The ceramic honeycomb structure has a large number of through holes (p.3). FIG. 3, provided below, teaches the ceramic honeycomb structure has a plurality of intersecting walls comprises of a plurality of radially extending walls and a plurality of circumferentially-extending walls, wherein the plurality of radially extending walls and the plurality of circumferentially extending walls form a plurality of circumferential zones of cells (corresponding to a plurality of intersecting porous walls comprised of a plurality of radially-extending walls and a plurality of circumferentially-extending walls; the plurality of radially-extending walls and the plurality of circumferentially-extending walls form a plurality of circumferential zones of cells).
Tsuzuki does not explicitly teach the plurality of circumferential zones of cells comprises: a first zone of cells comprising two or more circumferential rings of cells and having a first cell density and a second zone of cells comprising two or more circumferential rings of cells having varying cell densities across the two or more rings of cells, as presently claimed. However, Tsuzuki teaches the ceramic honeycomb structure can be applied to a catalyst carrier for purifying automobile exhaust gas and the ceramic honeycomb structure includes a plurality of regions A, B and C including the center and not intersecting each other (p. 3, 4-5).
Aoki teaches a catalyst converter for purifying exhaust gas ([0002]; [0005]). The catalyst converter includes a substrate having a number of cells is formed of a center area, an intermediate area, and a peripheral area whose cell densities vary from each other, and the center area has the highest cell density while the peripheral area has the lowest cell density ([0012]) (corresponding to a first zone of cells comprising two or more circumferential rings of cells and having a first cell density; and a second zone of cells comprising two or more circumferential rings of cells; the first zone is an inner zone of cells; the second zone is an outer zone of cells; and wherein the honeycomb body comprises one or more intermediate zones of cells, wherein each intermediate zone of cells comprises one or more circumferential rings of cells). The cell density of each area can be varied in a mode that the cell density is reduced in a step-wise matter in an order of the center area, the intermediate area and the peripheral area; and the intermediate area maybe provided as two or more intermediate areas ([0014]) (corresponding to intermediate zone cell densities between the first cell density and the second cell density; the inner cell density in the inner zone of cells is greater than the outer cell density in the outer zone of cells).
Aoki further teaches it is possible to reduce a difference in flow rate distribution of exhaust gas among the center area, intermediate area and peripheral area when compared to a substrate having uniform cell density ([0012]), as a result, the exhaust gas purification performance is thereby improved ([0013]).
In light of the motivation of Aoki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify each of the regions C, B and A of Tsuzuki to be the center area, intermediate area and peripheral area whose cell densities vary from each other, in order to provide improve the exhaust gas purification performance of the ceramic honeycomb structure.
Hayashi teaches a honeycomb structure body ([0003]). The honeycomb structure body has a plurality of cells, a plurality of walls and a cell density varying section where the cell density varying section is reduced from the central point to an outer periphery of the honeycomb structure body ([0011]). The honeycomb structure body has an inside structure section and the cell density varying section, wherein the inside structure section has a constant cell density ([0033]). FIG. 1 discloses a cross sectional view of the honeycomb structure including the density varying section, wherein the cell density of the cells is sequentially reduced from the central point side to the peripheral side ([0037]; [0045]) (corresponding to varying cell densities across the two or more circumferential rings of cells; the cell densities vary linearly across the second zone of cells).
Hayashi further teaches it is possible to suppress distortion in shape of the cells when the cell density is varied in a radial direction of the honeycomb structure body ([0014]).
In light of the motivation of Hayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the cell density of the cells sequentially reducing the cell density from the central point side to the peripheral side of the peripheral area (i.e., region A) of the ceramic honeycomb structure of Tsuzuki in view of Aoki, in order to suppress distortion in the shape of the cells.
Tsuzuki in view of Aoki and Hayashi teaches the honeycomb structure is made of a ceramic material, Aoki further teaches the ceramic material is cordierite or silicon carbide (Aoki, [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use cordierite or silicon carbide as the ceramic material of Tsuzuki in view of Aoki and Hayashi, in order to provide a working ceramic honeycomb structure. Given that the instant application discloses cordierite and silicon carbide as porous ceramic materials in paragraph [0061], it is clear the ceramic honeycomb structure of Tsuzuki in view of Aoki and Hayashi includes a porous ceramic material. 


    PNG
    media_image1.png
    322
    351
    media_image1.png
    Greyscale
In reference to claims 7 and 25, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 1, as discussed above. Tsuzuki further teaches the thicknesses of the partition walls, both radial and circumferential extending, is regularly thinned toward the center of the cross-sectional view of the honeycomb structure (p. 3; FIG. 3) (corresponding to the plurality of circumferentially-extending walls have circumferentially-extending wall thicknesses and the plurality of radially-extending walls have radially-extending wall thicknesses, and wherein at least one of the circumferential-extending wall thicknesses and the radially-extending wall thicknesses change as a function of their distance to a center of the honeycomb body).
In reference to claim 11, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim
1, as discussed above. Tsuzuki further teaches the thicknesses of the partition walls are equal in
each of the regions in both the X and Y directions (p. 3; FIG. 6) (corresponding to at least one of
the circumferentially-extending walls and the radially-extending walls have a first constant
thickness in the first zone of cells, and wherein at least one of the circumferentially-extending walls and the radially-extending walls have a second constant thickness in the second zone of
cells).
In reference to claims 19 and 20, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 14, as discussed above. Tsuzuki in view of Aoki and Hayashi teaches the cell density of each area can be varied in a mode that the cell density is reduced in a step-wise matter in an order of the center area (i.e., region C), the intermediate area (i.e., region B) and the peripheral area (i.e., region C); and the intermediate area maybe provided as two or more intermediate areas (Aoki, [0014]) (corresponding to cell densities between the inner zone of cells and the one or more intermediate zone of cells vary step-wise; the cell densities between the outer zone of cells and the one or more intermediate zones of cells vary step-wise).
In reference to claim 22, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 14, as discussed above. Tsuzuki in view of Aoki and Hayashi teaches an additional cell density varying section outside the first cell density varying section, the cell density of the cells formed in the second cell density varying section increases from the central point side to the outer periphery side of the honeycomb structure (Hayashi, [0035]) (corresponding to the one or more intermediate zone cell densities vary linearly across at least one intermediate zone of cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have each of the intermediate area and peripheral area of Tsuzuki in view of Aoki and Hayashi to be cell density varying sections, wherein the cell density of the cells is sequentially reduced from the central point side to the peripheral side (Hayashi, FIG. 1), in order to suppress distortion in shape of the cells (Hayashi, [0014]).


Response to Arguments
In response to amendments to the Drawings, no replacement drawings were filed with the Remarks, filed 11/07/2022, therefore the Drawing Objections of record remain, as set forth above.

In response to amended claims 1, 7, 11 and 22 the Claim Objection of record are withdrawn.

In response to amended claim 14, the previous 35 U.S.C. 112(b) rejections are withdrawn from record. 

In response to amended claim 1, which now recites the honeycomb body comprising “a first zone of cells comprising two or more circumferential rings of cells, each of the two or more circumferential rings of cells of the first zone of cells having a first density”, it is noted that Komori et al. (US 2010/0037573) (Komori) no longer meets the claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejection of claims 1-12, 14 and 22 over Komori has been withdrawn. 

Upon further consideration Aniolek et al. (US 2007/0231533) (Aniolek) in view of Hayashi, it is noted that Aniolek teaches the number of radial webs changes at selected radial distances between the outer skin and the centroid such that a selected average cell density in selected annular portions of the structure is substantially maintained and further a generally uniform cell density is maintained in the inner and outer peripheral zones of the honeycomb structure ([0009]; [0025]; [0026]), therefore it would not be obvious to vary the cell density in peripheral zones given that Aniolek discloses maintaining a desired cell density across the diameter of the honeycomb structure and a generally uniform cell density in the inner and outer peripheral zones. Therefore, the 35 U.S.C. 103 rejection over Aniolek in view of Hayashi has been withdrawn. 

Applicant primarily argues:
“Aoki does not teach or fairly suggest that its catalyst converter comprises a plurality of radially-extending walls and a plurality of circumferentially-extending walls forming a plurality of circumferential zones of cells. Instead Aoki discloses that its catalyst converter includes a rectangular matrix of cell walls forming individual cells, as illustrated in FIG. 1 Aoki.
Further, Aoki does not disclose, teach, or fairly suggest a first zone of cells comprising two or more circumferential rings of cells, wherein each of the two or more circumferential rings of cells has the same first cell density. Instead, the cells of the catalyst converter of Aoki are formed in a rectangular matrix of intersecting cell walls, not by radially-extending walls and circumferentially-extending walls. As such, Aoki does not disclose, teach, or fairly suggest a zone of cells comprising two or more circumferential rings of cells. Moreover, because Aoki discloses a rectangular matrix of cell walls, Aoki does not, indeed cannot, teach or fairly suggest that its catalyst converter includes two or more circumferential rings of cells have the same cell density. At best, Aoki discloses three discrete zones of cells with different cell densities, each zone of cells having a rectangular matrix of cells. However, Aoki does not disclose, teach, or fairly suggest that any of these zones comprises ‘two or more circumferential rings of cells’ that have the same cell density. Accordingly, Aoki does not cure the deficiencies of Tsuzuki noted herein.”
Remarks, p. 11-12
“Hayashi does not cure the deficiencies of Tsuzuki and Aoki noted herein. In particular, Hayashi is cited for allegedly disclosing varying the cell density of the cells by sequentially reducing the cell density from the center of the honeycomb to a periphery of the honeycomb ‘to suppress distortion in the shape of the cells.’ However, like Tsuzuki and Aoki, Hayashi fails to disclose, teach, or fairly suggest a honeycomb body comprising a plurality of circumferential zones of cells comprising: a first zone of cells comprising two or more circumferential rings of cells, each of the two or more circumferential rings of cells of the first zone of cells having a first cell density; and a second zone of cells comprising a two or more circumferential rings of cells having varying cell densities across the two or more circumferential rings of cells, as recited in claim 1 of the present application.”
Remarks, p. 12-13
The examiner respectfully traverses as follows:
Tsuzuki teaches the ceramic honeycomb structure can be applied to a catalyst carrier for purifying automobile exhaust gas and the ceramic honeycomb structure includes a plurality of regions A, B and C including the center and not intersecting each other (p. 3, 4-5). FIG. 6 discloses each of the regions would include at two circumferential rings of cells. Therefore, Tsuzuki in view of Aoki and Hayashi discloses a first zone of cells comprising two or more circumferential rings of cells, each of the two or more circumferential rings of cells of the first zone of cells having a first cell density; and a second zone of cells comprising a two or more circumferential rings of cells having varying cell densities across the two or more circumferential rings of cells.
	Further, Aoki is only used as teaching reference in order to teach to varying cell density in each region from the other region. Similarly, Hayashi is only used as a teaching reference in order to teach vary the cell density of the cells sequentially reducing the cell density from the central point side to the peripheral side of the peripheral area of the ceramic honeycomb structure.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
	Additionally, neither Aoki nor Hayashi exclude partition walls being a plurality of radially-extending walls and a plurality of circumferentially-extending walls.
Applicant further argues:
“Further, because Aoki does not disclose, teach, or fairly suggest a zone of cells comprising two or more circumferential rings of cells wherein each of the two or more circumferential rings of cells have the same cell density, modifying Tsuzuki according to the teachings of Aoki would not result in a honeycomb body having the structure recited in claim 1 of the present application.
In particular, modifying Tsuzuki to include the rectangular matrix of cells of Aoki with different cell densities would not result in the claimed first and second zones of cells each having two or more circumferential rings of cells, wherein each of the two or more circumferential rings of cells of the first zone of cells have a first cell density, as recited in claim 1. Instead, modifying Tsuzuki to include the rectangular matrix of cells of Aoki would result in a zone of cells in a rectangular matrix, wherein each of the cells have the same size, not a zone comprising two or more circumferential rings of cells, each of the two or more circumferential rings of cells in the zone having the same cell density, as recited in claim 1.
Moreover, the Office has not provided any detail as to how one of skill in the art would implement the teachings of Aoki in the honeycomb Tsuzuki to arrive at the honeycomb body of claim 1. Indeed, it appears that modifying the honeycomb of Tsuzuki according to the teachings of Aoki would require a substantial reconstruction and redesign of the elements shown in Tsuzuki and, as such, the combination of Tsuzuki and Aoki would not be obvious. See MPEP 2143.01 (VI).
Remarks, p. 11-12
The examiner respectfully traverses as follows:
	It is noted that a person, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” ID. at 420, 82 USPQ2d at 139. 
Applicants argue that the disclosure of Aoki is not enabling. However, it is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability", In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the disclosure of Aoki itself is not enabling. 
It is noted that MPEP 2121.01 further states that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention", In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985). Donohue further states that it "is not, however, necessary that an invention described in a publication shall have actually been made in order to satisfy the enablement requirement and citing In re Samour, 571 F.2d 559, 197 USPQ 1, further states "[W]hether or not the claimed invention has been made previously is not essential to the determination that a method of preparing it would have been known by, or would have been obvious to, one of ordinary skill in the art".
Further, Aoki provides proper motivation to combine, namely, improving the exhaust gas purification performance of the ceramic honeycomb; similarly, Hayashi provides proper motivation to combine, namely, suppressing distortion in the shape of the cells. Therefore, it is the examiner’s position one of ordinary skill in the art would be motivated to combine Tsuzuki, Aoki and Hayashi, absent evidence to the contrary. The modification of Tsuzuki in view of Aoki and Hayashi would not change the principle operation of the honeycomb of Tsuzuki (i.e., purifying exhaust gas).
Therefore, Applicants arguments filed 1/07/2022 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784